DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6, 8, 11, 12, 13, 15, 16, 19, 22, 25, and 26 have been amended as per Applicant’s amendment filed on December 17, 2021.  No claims have been canceled. Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling (US 2009/0273573 A1, Published November 9, 2009) in view of Ozeki (US 2010/0295819 A1, Published November 25, 2010).
As to claim 1, Hotelling discloses a touch sensor for a display device (Hotelling at Figs. 28-29), the touch sensor comprising: 
a sensing area having a closed shape and including a plurality of sections (Hotelling at Figs. 17, 26), and 
a non-sensing area at least partially surrounding the sensing area (Hotelling at Fig. 26); 

second touch electrodes disposed in the sensing area (Hotelling at Fig. 17, sense electrodes 206), 
wherein the first touch electrodes comprise first groups of first sub-touch electrodes, and first sub-touch electrodes of at least some of the first groups are spaced at a first substantially equal distance from a center of the closed shape (Hotelling at Fig. 17 depicts four drive electrodes 204 connected together to form four groups of first sub-touch electrodes; ¶ [0093]), and 
wherein the second touch electrodes comprise second groups of second sub-touch electrodes, and second sub-touch electrodes of at least some of the second groups are spaced at a second substantially equal distance from the center of the closed shape (Hotelling at Fig. 17 depicts four sense electrodes 206 connected together to form four groups of second sub-touch electrodes; ¶ [0093]).
wherein at least some of the first groups of first sub-touch electrodes form a first ring, and at least some of the second groups of second sub-touch electrodes form a second ring (Hotelling at Figs. 8, 17, in particular).
Hotelling does not expressly disclose that at least some of the second sub-touch electrodes of the second ring adjacent to a boundary between the sections are integral with each other.
However, Ozeki does disclose at least some of the second sub-touch electrodes of the second ring adjacent to a boundary between the sections are integral with each other (Ozeki at Figs. 2- 3, electrode elements 201; ¶ [0036] discloses “The respective to have the distance between adjacent electrode elements minimized as seen in a plan view, depending on the shapes thereof, in order to obtain a desired precision required as a touch panel….  By adopting such arrangement, it is possible to make the electrode elements unnoticeable to a user.”).
Hotelling discloses a base capacitive touch sensor upon which the claimed invention is an improvement.  Ozeki discloses a comparable capacitive touch sensor which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Hotelling the teachings of Ozeki for the predictable result of making the touch electrodes unnoticeable to a user (Ozeki at ¶ [0036]).
As to claim 2, the combination of Hotelling and Ozeki discloses the touch sensor according to claim 1, wherein the first sub-touch electrodes of the first groups disposed in each of the sections are connected to receive a common signal (Hotelling at Fig. 17, signal from drive line 208 area analogous to a common signal).
As to claim 8, Hotelling discloses a display device, comprising: 
a display panel; and a touch sensor disposed on the display panel (Hotelling at Fig. 29), 
wherein the touch sensor comprises: a sensing area having a closed shape and including a plurality of sections, and a non-sensing area at least partially surrounding the sensing area (Hotelling at Fig. 17, 26); 
first touch electrodes disposed in the sensing area (Hotelling at Fig. 17, drive electrodes 204); and 

wherein the first touch electrodes comprise first groups of first sub-touch electrodes, and first sub-touch electrodes of at least some of the first groups are spaced at a first substantially equal distance from a center of the closed shape (Hotelling at Fig. 17 depicts four drive electrodes 204 connected together to form four groups of first sub-touch electrodes; ¶ [0093]), and 
wherein the second touch electrodes comprise second groups of second sub-touch electrodes, and second sub-touch electrodes of at least some of the second groups are spaced at a second substantially equal distance from the center of the closed shape (Hotelling at Fig. 17 depicts four sense electrodes 206 connected together to form four groups of second sub-touch electrodes; ¶ [0093]),
wherein at least some of the first groups of first sub-touch electrodes form a first ring, and at least some of the second groups of second sub-touch electrodes form a second ring (Hotelling at Figs. 8, 17, in particular).
Hotelling does not expressly disclose that at least some of the second sub-touch electrodes of the second ring adjacent to a boundary between the sections are integral with each other.
However, Ozeki does disclose at least some of the second sub-touch electrodes of the second ring adjacent to a boundary between the sections are integral with each other (Ozeki at Figs. 2- 3, electrode elements 201; ¶ [0036] discloses “The respective electrode elements 201 may be disposed so as to be spaced and separated from each other and to have the distance between adjacent electrode elements minimized as seen in a plan view, depending on the shapes thereof, in order to obtain a desired precision required as a touch panel….  By adopting such arrangement, it is possible to make the electrode elements unnoticeable to a user.”).
Hotelling discloses a base capacitive touch sensor upon which the claimed invention is an improvement.  Ozeki discloses a comparable capacitive touch sensor which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Hotelling the teachings of Ozeki for the predictable result of making the touch electrodes unnoticeable to a user (Ozeki at ¶ [0036]).
As to claim 9, the combination of Hotelling and Ozeki discloses the display device according to claim 8, wherein the first sub-touch electrodes of the 2 first groups disposed in each of the sections are connected to receive a common signal (Hotelling at Fig. 17, signal from drive line 208 area analogous to a common signal).
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling and Ozeki as applied to claim 2 above, and in further view of Kwon (US 2017/0147106 A1, Published May 25, 2017).
As to claim 3, the combination of Hotelling and Ozeki discloses the touch sensor according to claim 2, further comprising… wherein the first sub-touch electrodes of the first groups are respectively coupled to first signal lines, and the first signal lines coupled to the first sub-touch electrodes of the first groups disposed in each of the sections are electrically coupled to one of the coupling pads (Hotelling at Fig. 17, drive lines 208).

However, Kwon does disclose coupling pads disposed in the non-sensing area (Kwon at Fig. 19, contact pads 404; ¶ [0172]).
Hotelling discloses a base touch input device upon which the claimed invention is an improvement.  Kwon discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Hotelling the teachings of Kwon for the predictable result of providing direct or indirect contact sensing (Kwon at ¶ [0173]).
As to claim 4, the combination of Hotelling, Ozeki, and Kwon discloses the touch sensor according to claim 3, wherein the closed shape comprises a closed curve, 
the sections comprise partition regions and wherein: the partition regions include first to fourth partition regions (Hotelling at Fig. 17 shows four groups of nodes 202 constituting drive electrodes 204); 
the first sub-touch electrodes of the first groups include one or more of 1-1-th sub-touch electrodes (Hotelling at Fig. 17, group 1), 
one or more of 1-2-th sub-touch electrodes (Hotelling at Fig. 17, group 2), 
one or more of 1-3-th sub-touch electrodes (Hotelling at Fig. 17, group 3), and 
one or more of 1-4-th sub-touch electrodes in each of the first to fourth partition regions (Hotelling at Fig. 17, group 4); and 
numbers of the one or more of 1-1-th sub-touch electrodes, the one or more of 1-2-th sub- touch electrodes, the one or more of 1-3-th sub-touch electrodes, and the one .
Claims 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling, Ozeki, and Kwon as applied to claim 4 above, and further in view of Liu (US 2017/0307924 A1, Published October 26, 2017).
As to claim 5, the combination of Hotelling, Ozeki, and Kwon discloses the touch sensor according to claim 4, wherein: in one of the first touch electrodes and one of the second touch electrodes corresponding to each other (Hotelling at Fig. 17).
The combination does not disclose that a number of the second sub-touch electrodes of the second groups is greater than a number of the first sub-touch electrodes of the first groups, and the numbers of the second sub-touch electrodes of the second groups are different from each other.
However, Liu does disclose that a number of the second sub-touch electrodes of the second groups is greater than a number of the first sub-touch electrodes of the first groups, and the numbers of the second sub-touch electrodes of the second groups are different from each other (Liu at Fig. 6b).
The combination of Hotelling and Kwon discloses a base touchscreen device upon which the claimed invention is an improvement.  Liu discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Hotelling and Kwon the teachings of Liu for the predictable result of avoiding the defects of inaccurate reporting, 
As to claim 6, the combination of Hotelling, Ozeki, Kwon, and Liu discloses the touch sensor according to claim 5, wherein the second sub-touch electrodes of the 2 second groups are disposed in the partition regions, and at least some of the second sub-touch electrodes of the second ring spaced at a third substantially equal distance along the second ring 4 from a boundary between the partition regions are coupled to a second signal line (Liu at Fig. 6b.  MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).
As to claim 7, the combination of Hotelling, Ozeki, Kwon, and Liu discloses the touch sensor according to claim 5, wherein a number of second sub-touch electrodes of one of the second groups is greater than a number of second sub-touch electrodes of another one of the second groups closer to the center than the one of the second groups (Liu at Fig. 6b).
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling and Ozeki as applied to claim 9 above, and in further view of Kwon (US 2017/0147106 A1, Published May 25, 2017).
As to claim 10, the combination of Hotelling and Ozeki discloses the display device according to claim 9, further comprising… wherein the first sub-touch electrodes of the first groups are respectively coupled to first signal lines, and the first signal lines coupled to the first sub-touch electrodes of the first groups disposed in each of the sections are electrically coupled to one of the coupling pads.
(Hotelling at Fig. 17, drive lines 208).

However, Kwon does disclose coupling pads disposed in the non-sensing area (Kwon at Fig. 19, contact pads 404; ¶ [0172]).
Hotelling discloses a base touch input device upon which the claimed invention is an improvement.  Kwon discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Hotelling the teachings of Kwon for the predictable result of providing direct or indirect contact sensing (Kwon at ¶ [0173]).
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling, Ozeki, and Kwon as applied to claim 10 above, and further in view of Liu (US 2017/0307924 A1, Published October 26, 2017).
As to claim 11, the combination of Hotelling, Ozeki, and Kwon discloses the display device according to claim 10, wherein the closed shape comprises a closed curve, at least some of the first groups of first sub-touch electrodes form a first ring (Hotelling at Figs. 8, 17, in particular), and 
the sections comprise partition regions and wherein: the partition regions includes first to fourth partition regions (Hotelling at Fig. 17 shows four groups of nodes 202 constituting drive electrodes 204); 
the first sub-touch electrodes of the first groups include one or more of 1-1-th sub-touch electrodes (Hotelling at Fig. 17, group 1), 
one or more of 1-2-th sub-touch electrodes (Hotelling at Fig. 17, group 2), 

one or more of 1-4-th sub-touch electrodes in each of the first to fourth partition regions (Hotelling at Fig. 17, group 4); 
numbers of the one or more of 1-1-th sub-touch electrodes, the one or more of 1-2-th sub- touch electrodes, the one or more of 1-3-th sub-touch electrodes, and the one or more of 1-4-th 12 sub-touch electrodes are identical to each other (Hotelling at Fig. 17, each drive electrode group has four nodes 202);
 in one of the first touch electrodes and one of the second touch electrodes corresponding to each other (Hotelling at Fig. 17).
The combination of Hotelling and Kwon does not disclose a number of the second sub-touch electrodes of the second groups is greater than a number of the first sub-touch electrodes of the first groups; and the numbers of the second sub-touch electrodes of the second groups are different from each other.
However, Liu does disclose a number of the second sub-touch electrodes of the second groups is greater than a number of the first sub-touch electrodes of the first groups; and the numbers of the second sub-touch electrodes of the second groups are different from each other (Liu at Fig. 6b).
The combination of Hotelling and Kwon discloses a base touchscreen device upon which the claimed invention is an improvement.  Liu discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Hotelling and Kwon the teachings of Liu for the predictable result of avoiding the defects of inaccurate reporting, 
As to claim 12, the combination of Hotelling, Ozeki, Kwon, and Liu discloses the display device according to claim 11, wherein the second sub-touch electrodes of the second groups are disposed in the partition regions, and other ones of the second sub-touch electrodes of the second ring spaced at a third substantially equal distance along the second ring from the boundary between the partition regions are coupled to a second signal lines (Liu at Fig. 6b.  MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).
Claims 13, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hotelling (US 2009/0273573 A1, Published November 9, 2009) in view of Kim (US 2019/0235678 A1, Published August 1, 2019).
As to claim 13, Hotelling discloses a touch sensor for a display device, the touch sensor comprising: 
a sensing area having a closed curve shape and a non-sensing area at least partially surrounding the sensing area (Hotelling at Figs. 17, 26); 
a first touch electrode disposed in the sensing area (Hotelling at Fig. 17, drive electrodes 204); and 
a second touch electrode disposed in the sensing area (Hotelling at Fig. 17, sense electrodes 206), 
wherein the first touch electrode comprises a plurality of first sub-touch electrodes in the form of first generally concentric circles, and each of the first sub-touch electrodes includes a plurality of first touch patterns (Hotelling at Fig. 17 depicts four 
wherein the second touch electrode comprises a plurality of second sub-touch electrodes in the form of second generally concentric circles corresponding to and concentric with the first concentric circles, and each of the second sub-touch electrodes includes a plurality of second touch patterns (Hotelling at Fig. 17 depicts four sense electrodes 206 connected together to form four groups of second sub-touch electrodes; ¶ [0093]).
Hotelling does not disclose that the second touch patterns of at least one of the second sub-touch electrodes comprises touch pattern pairs each arranged on both sides of one of the first touch patterns of a corresponding one of the first sub-touch electrodes.
However, Kim does disclose that that the second touch patterns of at least one of the second sub-touch electrodes comprises touch pattern pairs each arranged on both sides of one of the first touch patterns of a corresponding one of the first sub-touch electrodes (Kim at Fig. 19, in particular).1
Hotelling discloses a base capacitive touch sensor upon which the claimed invention is an improvement.  Kim discloses a comparable capacitive touch sensor which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Hotelling the teachings of Kim for the predictable result of reducing 
As to claim 14, the combination of Hotelling and Kim discloses the touch sensor according to claim 13, wherein: the first sub-touch electrodes comprise 1-1-th to 1-3-th sub-touch electrodes (Hotelling at Fig. 17, Groups 1, 2, 3 of the drive electrodes 204); 
the 1-1-th sub-touch electrode includes a plurality of 1-1-th touch patterns electrically coupled to each other through a 1-1-th signal line (Hotelling at Fig. 17, drive electrodes 204 connected to drive line 208 marked 1); 
the 1-2-th sub-touch electrode includes a plurality of 1-2-th touch patterns electrically coupled to each other through a 1-2-th signal line (Hotelling at Fig. 17, drive electrodes 204 connected to drive line 208 marked 2); and 
the 1-3-th sub-touch electrode includes a plurality of 1-3-th touch patterns electrically coupled to each other through a 1-3-th signal line (Hotelling at Fig. 17, drive electrodes 204 connected to drive line 208 marked 3).
As to claim 19, Hotelling discloses a display device, comprising: 
a display panel; and a touch sensor disposed on the display panel (Hotelling at Fig. 29), 
wherein the touch sensor comprises: a sensing area having a closed curve shape and a non-sensing area at least partially surrounding the sensing area (Hotelling at Fig. 17, 26); 
a first touch electrode disposed in the sensing area (Hotelling at Fig. 17, drive electrodes 204); and 

wherein the first touch electrode comprises a plurality of first sub-touch electrodes in the form of first generally concentric circles, and each of the first sub-touch electrodes includes a plurality of first touch patterns (Hotelling at Fig. 17 depicts four drive electrodes 204 connected together to form four groups of first sub-touch electrodes; ¶ [0093]), and 
wherein the second touch electrode comprises a plurality of second sub-touch electrodes in the form of second generally concentric circles concentric with the first concentric circles, and each of the second sub-touch electrodes includes a plurality of second touch patterns (Hotelling at Fig. 17 depicts four sense electrodes 206 connected together to form four groups of second sub-touch electrodes; ¶ [0093]).
Hotelling does not disclose that the second touch patterns of at least one of the second sub-touch electrodes comprises touch pattern pairs each arranged on both sides of one of the first touch patterns of a corresponding one of the first sub-touch electrodes.
However, Kim does disclose that that the second touch patterns of at least one of the second sub-touch electrodes comprises touch pattern pairs each arranged on both sides of one of the first touch patterns of a corresponding one of the first sub-touch electrodes (Kim at Fig. 19, in particular).2
Hotelling discloses a base capacitive touch sensor upon which the claimed invention is an improvement.  Kim discloses a comparable capacitive touch sensor 
As to claim 20, the combination of Hotelling and Kim discloses the display device according to claim 19, wherein:  the first sub-touch electrodes comprise 1-1-th to 1-3-th sub-touch electrodes (Hotelling at Fig. 17, Groups 1, 2, 3 of the drive electrodes 204); 
the 1-1-th sub-touch electrode includes a plurality of 1-1-th touch patterns electrically 4 coupled to each other through a 1-1-th signal line (Hotelling at Fig. 17, drive electrodes 204 connected to drive line 208 marked 1); 
the 1-2-th sub-touch electrode includes a plurality of 1-2-th touch patterns electrically coupled to each other through a 1-2-th signal line(Hotelling at Fig. 17, drive electrodes 204 connected to drive line 208 marked 2); and 
the 1-3-th sub-touch electrode includes a plurality of 1-3-th touch patterns electrically coupled to each other through a 1-3-th signal line (Hotelling at Fig. 17, drive electrodes 204 connected to drive line 208 marked 3).

Allowable Subject Matter
Claims 25-30 are allowed.
Claims 15-18, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 15, Hotelling discloses the touch sensor according to claim 14, wherein: the second sub-touch electrodes comprise 2-1-th to 2-3-th sub-touch electrodes (Hotelling at Fig. 17, sensing electrodes 206 numbered 5-8 respectively corresponding to groups of drive electrodes 204 numbered 1-3).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  the second touch patterns of the 2-1-th sub-touch electrode includes a plurality of first touch pattern pairs, and each of the first touch pattern pairs of the 2-1-th sub-touch electrode is arranged on both sides of a corresponding one of the 1-1-th touch patterns, 
the second touch patterns of the 2-2-th sub-touch electrode includes a plurality of second touch pattern pairs, and each of the second touch pattern pairs of the 2-2-th sub-touch electrode is arranged on both sides of a corresponding one of the 1-2-th touch patterns, and 
the second touch patterns of the 2-3-th sub-touch electrode includes a plurality of third touch pattern pairs, and each of the third touch pattern pairs of the 2-3-th sub-touch electrode is arranged on both sides of a corresponding one of the 1-3-th touch patterns.

As to claim 21, Hotelling discloses the display device according to claim 20, wherein: the second sub-touch electrodes comprise 2-1-th to 2-3-th sub-touch electrodes (Hotelling at Fig. 17, sensing electrodes 206 numbered 5-8 respectively corresponding to groups of drive electrodes 204 numbered 1-3)
However, none of the prior art found by the Examiner discloses the claimed aspects of:  the second touch patterns of the 2-1-th sub-touch electrode includes a plurality of touch pattern pairs, and each of the touch pattern pairs of the 2-1-th sub-touch electrode is arranged on both sides of a corresponding one of the 1-1-th touch patterns, 
the second touch patterns of the 2-2-th sub-touch electrode includes a plurality of touch pattern pairs, and each of the touch pattern pairs of the 2-2-th sub-touch electrode is arranged on both sides of a corresponding one of the 1-2-th touch patterns, and 
the second touch patterns of the 2-3-th sub-touch electrode includes a plurality of touch pattern pairs, and each of the touch pattern pairs of the 2-3-th sub-touch electrode is arranged on both sides of a corresponding one of the 1-3-th touch patterns.

As to claim 26, the combination of Kwon and Kim discloses the touch sensor according to claim 25, wherein: the closed shape comprises a closed curve (Kwon at Figs. 19-21); 
the first columns comprise 1-1-th to 1-5-th touch electrode columns, each including 1-1-th to 1-3-th sub-touch electrodes of the first sub-touch electrodes; the 1-1-
the second columns comprise 2-1-th to 2-4-th touch electrode columns, each including 2- 1-th to 2-4-th sub-touch electrodes of the second sub-touch electrodes (Kim at Fig. 15, RX1, RX2, RX3.  RX4 would be common knowledge well-known in the art. MPEP 2144.04(II)).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  in the 2-1-th touch electrode column, the 2-1-th sub-touch electrode and the 2-3-th sub-touch electrode are coupled to a 2-1-th signal line, and the 2-2-th sub-touch electrode and the 2-4-th sub-touch electrode are coupled to a 2-2-th signal line; 
in the 2-2-th touch electrode column, the 2-1-th sub-touch electrode and the 2-3-th sub- touch electrode are coupled to a 2-3-th signal line, and the 2-2-th sub-touch electrode and the 2-4-th sub-touch electrode are coupled to a 2-4-th signal line; 
in the 2-3-th touch electrode column, the 2-1-th sub-touch electrode and the 2-3-th sub- touch electrode are coupled to a 2-5-th signal line, and the 2-2-th sub-touch electrode and the 2-4-th sub-touch electrode are coupled to a 2-6-th signal line; and 
in the 2-4-th touch electrode column, the 2-1-th sub-touch electrode and the 2-3-th sub- touch electrode are coupled to a 2-7-th signal line, and the 2-2-th sub-touch electrode and the 2- 4-th sub-touch electrode are coupled to a 2-8-th signal line.

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are believed to be addressed above, and therefore, moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Philipp (US 2010/0301879 A1, Published December 2, 2010) is made of record for its relevance to independent claims 13 and 19 by its disclosure of the following Figs. 2 and 4:

    PNG
    media_image1.png
    387
    301
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    305
    561
    media_image2.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/10/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Philipp in Conclusion section below.
        2 See also Philipp in Conclusion section below.